Judgment, Supreme Court, New York County (Charles Solomon, J., at hearing; Richard Carruthers, J., at plea and sentence), rendered March 24, 1997, convicting defendant of attempted criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We *220find that the court’s credibility determinations are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur — Lerner, P. J., Milonas, Ellerin, Rubin and Williams, JJ.